Citation Nr: 1700224	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  11-23 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) compensation based on E.M. being recognized as a child for VA benefits purposes.

(The issue of entitlement to an apportionment of the Veteran's compensation benefits is the subject of another decision under a different docket number.)


REPRESENTATION

Appellant represented by:	Walter H. Hornbeck, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals from an August 2009 rating decision and a January 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified at an October 2010 hearing held at the RO before a Decision review officer (DRO).  The claims file contains a transcript of the hearing.

This matter was last before the Board in January 2014.  At that time, the Board remanded the matter for the issuance of a Statement of the Case (SOC).  The claims file contains no SOC on the above-listed issue and it does not appear any further action has taken place with respect to that issue.  The Veteran is entitled to compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, remand is again required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) based on administrative errors made by the RO.  38 U.S.C.A. § 7107 (a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In September 2009, the Veteran was notified his benefits under section 1151 had been granted, and that his award was calculated as a single veteran with no dependents, since the dependency information in his file was outdated.  In October 2009, the Veteran requested that E.M. be added as a dependent to his award.

A January 2010 decision by the RO denied entitlement to additional VA compensation based on E.M. being recognized as a child for VA benefits purposes, since the college she was attending was not on a list of institutions approved by VA.  Later in January 2010, the Veteran filed a notice of disagreement with that determination.  Therefore, the Board directed in 2014 that an SOC be issued addressing that claim.  This was not done.

Importantly, a Board hearing was scheduled for September 2016 with respect to one or more of the Veteran's claims.  (It is not clear from the record whether the hearing was scheduled with respect to the matter at issue here or with respect to his daughter's (E.M.'s) claim of entitlement to an apportionment of his benefits).  The Veteran reported for the hearing, but was told the hearing could not proceed because no SOC had been issued on the matter(s) to be addressed.  See September 2016 Correspondence from Veteran; see also August 2016 VA Notice of Hearing (setting the date and time of hearing); September 2016 VA Notice of Docketing of Appeal with Board.

To date, the claims file does not contain an SOC on the above-listed issue.  It appears the RO considered the 2011 SOC issued on his claims for an earlier effective date as sufficient on the claim for dependency benefits.  However, that issue was not addressed in that SOC.  Remand for the issuance of an SOC is required.  Manlincon v. West, 12 Vet.App. 238 (1999); Stegall, 11 Vet.App. at 271.

The Veteran should understand that, because an SOC has not yet been issued in this matter, his appeal has not yet been perfected.  Although he did submit a substantive appeal (VA Form 9) in 2010 which mentioned his claim for additional benefits for his daughter, that appeal form could only pertain to the claims for earlier effective dates since the RO had not properly provided him a SOC on the dependency claim.  Upon his receipt of the SOC, he will need to perfect his appeal to the Board by filing a substantive appeal (VA Form 9) within 60 days of issuance of the SOC.  At that time, he can request a hearing before the Board.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his counsel addressing the issue of entitlement to additional VA compensation based on E.M. being recognized as a child for VA benefits purposes.  The Veteran and his counsel must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

